The plaintiff sues to recover damages for a personal injury to him alleged to have been caused by the negligence of the defendant who, in disregard of his duty, permitted the plaintiff in the course of his employment, to use a tool which was defective and unfit for use, which defendant had knowledge of, but he had no knowledge of.
The court set the verdict in favor of the plaintiff aside because it "was unable to find sufficient evidence on which to base this verdict."
We cannot hold, upon a review of this evidence, that the court committed error in setting this verdict aside.
   There is no error.